March 2, 1908.
On hearing the petition, affidavits and demurrer herein, it is considered by the Court that the Democratic Executive Committee of the town of Gaffney committed error of law in deciding under the rules of the party the petitioner had not filed his pledge and paid his assessments within the time required by said rule and was not entitled to be a candidate in the primary election and to have the votes cast for him therein counted.
It is therefore ordered and adjudged that the petitioner, D.J. Holt, is entitled to be declared the Democratic nominee for alderman in Ward 1 for the town of Gaffney at the municipal election to be held in said town on the 3d day of March, 1908.